PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on or about June 4, 1998, in Bay County Circuit Court case number 98-860, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla.R.App.P. 9.140(j)(5)(B). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
JOANOS, PADOVANO and BROWNING, JJ., concur.